 1

 2                               UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEVADA
 3

 4                                                 )
     IN RE ZAPPOS SECURITY BREACH                  )     MDL No.: 2357
 5   LITIGATION                                    )
                                                   )     Case No. 3:12-CV-00325-RJC-VPC
 6                                                 )
                                                   )
 7                                                 )     FINAL APPROVAL ORDER
                                                   )
 8                                                 )
                                                   )
 9                                                 )
                                                   )
10

11          This matter came before the Court for hearing on December 20, 2019, pursuant to Federal

12   Rule of Civil Procedure 23 and the Order Granting Preliminary Approval of Class Action

13   Settlement (ECF No. 335) (“Preliminary Approval Order”). Plaintiffs seek final approval of the

14   Settlement Agreement and Release (the “Agreement”) (see ECF No. 331-1), an award of

15   attorneys’ fees and cost reimbursements to Class Counsel and Other Plaintiffs’ Counsel, and

16   service awards to each of the Plaintiffs. The Notice Program having been administered as called

17   for under the Settlement and required by the Preliminary Approval Order, and the Court having

18   considered all papers filed and proceedings held, and good cause appearing therefore, IT IS

19   HEREBY ORDERED, ADJUDGED AND DECREED that:

20          1.     This Order incorporates and approves the Agreement and the Settlement set forth

21   therein. Any term not defined herein shall have the meaning ascribed to it as set forth in the

22   Agreement.

23          2.     Applying the Churchill factors, the Court finds that the Settlement is fair,

24   reasonable and adequate in all material respects.

25                 A. The Plaintiffs do not have a strong case. For members of the class that

26                    experienced fraud, they will have to prove that the fraud was a result of the

27                    Zappos data breach. For members that have not experienced fraud, they will

28
                                        FINAL APPROVAL ORDER
 1      have to prove that the data breach placed them in imminent risk of harm nearly

 2      a decade after the incident occurred. These are substantial burdens.

 3   B. The Plaintiffs’ case is risky, complex, expensive, and likely to proceed for many

 4      months if not years absent a settlement. Since, the merits are not strong in this

 5      case, there is a strong chance for failure. The case raises numerous complex

 6      issues including standing, the value of personal information, and liability for

 7      the negligent handling of such information. The case has not proceeded far into

 8      the discovery phase as it was dismissed under Rule 12, so the case will likely

 9      proceed for years at great expense.

10   C. As this Court has previously noted, the class will experience difficulty in

11      maintaining its class status, since some class members experienced fraud and

12      others did not.

13   D. The most troubling aspect of the Settlement is the Settlement amount, which is

14      only a 10% coupon. However, a value of $5,031,166 has been redeemed as of

15      December 12, 2019 showing that the coupons have a value to the class.

16      Defendant’s wide variety of items reinforces this finding.

17   E. There has been over 160,000 pages of discovery produced. Therefore, both

18      parties have sufficient information to make informed decisions concerning

19      settlement.

20   F. The case has not proceeded far into the discovery phase. Nonetheless, the

21      relatively early stage of the proceedings does not weigh heavily against

22      approval of the settlement, becasue the case has been ongoing for seven years.

23   G. Counsel in this case has significant complex litigation experience and

24      recommends approval of the settlement.

25   H. As of December 12, 2019, 292,000 members have redeemed their coupon codes

26      for over five million dollars in discounts; only fifty-three members have filed

27      objections and 177 have opted out.

28                                   -2-
 1          3.     Applying the In re Bluetooth factors, the Court finds that the Settlement is the

 2   product of good faith, non-collusive, arm’s length negotiations.

 3                 A. The Settlement award is proportionate to the attorney’s fees.

 4                 B. The Defendant will not challenge the fee award.

 5                 C. Fees not rewarded to class members would not revert back to Defendant.

 6          4.     This Court holds that it has jurisdiction over the subject matter of the Actions, all

 7   Parties to the Actions and all Settlement Class Members with respect to the Settlement and this

 8   Order and Judgment.

 9          5.     The Court appoints plaintiffs Theresa D. Stevens, Denise Relethford, Emily E.

10   Braxton, Stephanie Preira (also known as Stephanie Huppert), Robert Ree, Patti Hasner, Dahlia

11   Habashy (also known as Dahlia Bonzagni), Katharine Vorhoff and Shari Simon as the

12   representatives of the Settlement Class.

13          6.     The Court appoints Ben Barnow (Barnow and Associates, P.C.), Jeremiah Frei-

14   Pearson (Finkelstein, Blankinship, Frei-Pearson & Garber, LLP), Mark Godino (Glancy Prongay

15   & Murray, LLP) and Richard Coffman (The Coffman Law Firm) as Class Counsel.

16          7.     For purposes of the Settlement only, the Court finds that the requirements of

17   Federal Rule of Civil Procedure 23 are satisfied with respect to the Settlement Class: (a) the

18   members of the Settlement Class are so numerous that joinder of all of them is impracticable;

19   (b) there are questions of law and fact common to the Settlement Class that predominate;

20   (c) Plaintiffs’ claims are typical of the claims of the Settlement Class; and (d) Plaintiffs and Class

21   Counsel have and will fairly and adequately represent the Settlement Class.

22          8.     For purposes of the Settlement only, the Settlement Class is certified as follows:

23         All natural persons or legal entities who had a Zappos.com account at any time on
           or prior to January 15, 2012 and for whom Zappos had an email address for the
24         account in its records at that time. Excluded from the Settlement Class are: (a)
           individuals who are or were during the Class Period officers or directors of Zappos
25         or any of its subsidiaries or affiliates; (b) any justice, judge, magistrate judge or law
           clerk of the Court, the United States Court of Appeals for the Ninth Circuit or the
26
           United States Supreme Court; and (c) all governmental entities.
27

28                                                   -3-
 1          9.      The Court finds that the Notice Program fully and accurately informed the

 2   Settlement Class of all material elements of the Settlement, and constituted valid, due and

 3   sufficient notice to all individuals in the Settlement Class, and the best notice practicable under

 4   the circumstances, and that the Notice Program satisfied Federal Rule of Civil Procedure 23 and

 5   due process.

 6          10.     The Court holds that the individuals identified in Exhibit 1 hereto are excluded from

 7   the Settlement Class because they submitted timely and valid Requests for Exclusion pursuant to

 8   the Notice Program.

 9          11.     The Court overrules each of the objections to the Settlement on the merits. Pursuant

10   to 28 U.S.C. § 1712(e), the Court finds that the actual value delivered to Settlement Class

11   Members, in the form of actually redeemed Discount Codes, substantially exceeds $5,000,000,

12   and accordingly the Settlement is fair, reasonable, and adequate for class members.

13          12.     The Court approves service awards in the amount of $2,500 to each of the Plaintiffs,

14   for a sum total of $22,500, for their service as Class Representatives. Class Counsel and Other

15   Plaintiffs’ Counsel are awarded reimbursement of costs and expenses of 109,533, and are

16   awarded $1,487,967 for attorneys’ fees. The fee award is substantially less than 30% of the value

17   actually conferred upon the Settlement Class, and is also substantially less than counsel’s lodestar.

18   The Court finds that such awards are fair and reasonable, and orders that they be paid by Zappos

19   directly to Class Counsel in accordance with the Agreement and at the time set forth therein.

20   Class Counsel is thereafter ordered to distribute amounts due to Plaintiffs and to Other Plaintiffs’

21   Counsel; Zappos is not responsible for such further distribution and Zappos discharges its

22   financial responsibilities by making payment to Class Counsel.

23          13.     The Court orders the Parties to the Agreement and the Settlement Administrator to

24   continute to perform their obligations thereunder pursuant to the terms of the Agreement.

25          14.     The Court orders that judgment be entered forthwith on the terms of the Settlement

26   as set forth in this Order, and dismisses the MDL and the Actions, including all claims and causes

27   of action asserted in the Actions, the MDL, the TAC or any other pleading or other document

28                                                  -4-
 1   filed in the Actions, on the merits and with prejudice, as to the Class Representatives and all

 2   Settlement Class Members. This dismissal is without costs or fees to any Party except as

 3   specifically provided in the Agreement and this Order.

 4          15.    The Court adjudges that the Class Representatives and all Settlement Class

 5   Members (except for these identified on Exhibit 1 hereto) are conclusively deemed to have

 6   forever, fully and finally released and discharged the Released Parties from any and all Released

 7   Claims, as those terms are defined in the Agreement.

 8          16.    Without affecting the finality of this Order or the judgment to be entered thereon,

 9   the Court retains jurisdiction over: (a) implementation and enforcement of the Settlement

10   pursuant to further orders of the Court, until such time as the final judgment contemplated hereby

11   has become effective and each and every act agreed to be performed by the Parties hereto shall

12   have been performed pursuant to the Agreement, including all payments set forth thereunder; (b)

13   any other action necessary to conclude this Settlement and implement the Agreement; and (c) the

14   modification, enforcement, effecutation, construction and interpretation of the Agreement

15   including, without limitation, any dispute concerning Settlement Class Members’ release of

16   Released Claims, and the Settlement.

17          17.    Except for the individuals identified on Exhibit 1 hereto, Plaintiffs and each and

18   every Settlement Class Member, and any person acting on behalf of Plaintiffs or any Settlement

19   Class Member, are hereby permanently barred and enjoined from commencing, instituting,

20   continuing, pursuing, maintaining, prosecuting or enforcing any Released Claims (including,

21   without limitation, in any individual, class or putative class, representative or other action or

22   proceeding), directly or indirectly, in any judicial, administrative, arbitral or other forum, against

23   the Released Parties. This permanent bar and injunction is necessary to protect and effectuate the

24   Settlement, this Order and this Court’s authority to effectuate the Settlement, and is ordered in

25   aid of this Court’s jurisdiction and to protect its judgments pursuant to the All Writs Act, 28

26   U.S.C. § 1651, or any other applicable law. In the event that any provision of the Agreement or

27   this Order or the judgment to be entered thereon is asserted by Zappos as a defense in whole or

28                                                   -5-
 1   in part to any claim, or otherwise asserted (including, without limitation, as a basis for a stay) in

 2   any other suit, action or proceeding brought by a Settlement Class Member or any person acting

 3   on behalf of any Settlement Class Member, that suit, action or other proceeding shall be

 4   immediately stayed and enjoined until this Court or the court or tribunal in which the claim is

 5   pending has determined any issues related to such defense or assertion. By incorporating the

 6   Agreement, including the Exhibits attached thereto, and its terms therein, the Court determines

 7   that this Order complies in all respects with Federal Rule of Civil Procedure 65(d)(1).

 8          18.    The Agreement, including the Exhibits attached thereto, and any and all

 9   negotiations, documents and discussions associated with it will not be deemed or construed to be

10   an admission or evidence of any violation of any statute, law, rule, regulation or principle of

11   common law or equity, or of any liability or wrongdoing by any Released Party, or the truth of

12   any of the claims. Evidence relating to the Settlement will not be discoverable or used, directly

13   or indirectly, in any way, whether in the Actions or in any other action or proceeding, except for

14   purposes of demonstrating, describing, implementing or enforcing the terms and conditions of

15   the Settlement, the Preliminary Approval Order and/or this Order or the judgment to be entered

16   thereon.

17          19.    The Clerk shall enter judgment forthwith as set forth herein and close the case.

18

19          IT IS SO ORDERED.

20
             December 23, 2019.
     Dated: ________________                              ________________________________
21                                                        Hon. Robert C. Jones
                                                          United States District Court Judge
22

23

24

25

26

27

28                                                  -6-
 1                                        Exhibit 1
 2   In re Zappos Security Breach Litigation

 3   Exclusion Requests

 4
      Eric Abarabar
 5    Marcella Abarabar
 6    Rachel Rice Ackman
      Nicholas Ade
 7    Betty Aguilar
      Yulia Arlandiz
 8
      Sergio Arlandiz
 9    Maria Jose Ayerbe
      Ed Ayres
10    Patricio Barbosa
11    Robert Barton
      Linda Beckwith
12    Lisa Bernier
      Star Bertone
13
      David Bing
14    Kristi Bochniak
      Jeff Bradley
15    Amory Brandt
16    Yovonda Brooks
      Michael Buchino
17    Amy Burns
      Liz Caporaso
18
      Vincent Cardenas
19    Mandie Carlson
      Graham Cavanagh
20    Jerilyn Champness
21    Cate Chang
      Joy Chen
22    Jeanie Clemons
      Linda M Clfford
23
      Julia Conroy
24    Barbara Conway
      Alan Crawley
25    Lauren Daniels
26    Maggie Dean
      Cindy DeSilva
27    Alexandra Dew
28                                           -1-
                                    FINAL APPROVAL ORDER
     W Dombrowski
 1   Eric Elbogen
 2   Aurora Endres-Bercher
     Obianuju Enendu
 3   Rachel Erickson
     Alexander Clarence Esche
 4
     Wanda F. Ezozo
 5   Thomas Farrington
     Sandra Ferrari
 6   Michael Fish
 7   Molly Fitzgerald
     Diane Friling
 8   Carol Gaim
     Frank Garcia
 9
     Brian Gebhardt
10   Janet George
     PM Golden
11   Kirk Guest
12   Scott Gundrum
     Jeff Halevy
13   ConsthanDivine(CD) Harris
     Ann Harrison
14
     Bruce Hart
15   Luke Hazelwood
     Miranda Hirner
16   Stephen Huebner
17   Kimberly Irving
     Steven Irwin
18   Darvin Joy
     Terese Juliano
19
     Jason Karman
20   Alicia Kelly
     Oh-Yoon Kim
21   Hanna Kim
22   A King
     Shelley Kinser
23   Suzanne Kley
     Mark Knapp
24
     Barry Kohler
25   Katie Kotiza
     Jeff Krans
26   Leo Kranz
27   Annie Labruzzo
     Vincent Laforet
28                                        -2-
                                 FINAL APPROVAL ORDER
     Danielle Lahmani
 1   Jordon Lakoduk
 2   Dana Lear
     Linda Lee
 3   Michael Lees
     Rufino de Leon
 4
     Jesse Lindmar
 5   Diana Little
     Irene Lucado
 6   Maryellen Luizer
 7   May Ly
     James Malmborg
 8   Jerome Massy
     Linda Mathews
 9
     Karen O Mccracken
10   Gregory Meena
     Margaret Messina
11   Marcy Milks
12   LuAnn Miller
     Andrea Mitchell
13   James Monroe
     Matt Mower
14
     Meghan Mulgrew
15   Alicia Nashel-Watts
     Jeffrey Noel-Nosbaum
16   Eng Ong
17   Genji Onishi
     Nicole Osilaja
18   Derek Owens
     Darren Page
19
     Greg Pansa
20   Patricia Pedersen
     Matthew Pelz
21   Andrew Perrong
22   Susan Pinti
     Joshua Pitkoff
23   David Rabiger
     Eddie Rangel
24
     Chad Redmond
25   Ivette Redmond
     Alex Robb
26   Hilary Robbeloth
27   Adam Roberts
     Heather Robinson
28                                   -3-
                            FINAL APPROVAL ORDER
     Monica Robinson
 1   Sarah Rodwell
 2   Joshua Rodwell
     Susan Rossbach
 3   David Rousseau
     Cynthia Roy
 4
     Babak Samii
 5   Nathaniel Sandy
     Mary Semenza
 6   Li Shao
 7   Daniel Shockley
     Barbara Shreve
 8   Chris Silva
     Justin Skiff
 9
     Debbie Sora
10   Padelia Spartali
     Camille Van Steenwyk
11   Bartholomew Sullivan
12   Nicole Svigilsky
     Marilyn Sydow
13   Linda Taing
     Nick Tarasen
14
     Mooshe Taylor
15   Alan Taylor
     Lou Ann Thom
16   Amy Thompson
17   Lloyd Thompson
     Prudence M. Thorner
18   M Todd
     Mary Tremain
19
     Linda Trimbath
20   Ramina Trust
     Rachel E. Vanada
21   Tereza Vejvodova
22   Andrew J. Villanueva
     Marilyn Volpe
23   Jeremy Wadsack
     Lisa Walter
24
     Matt Warner
25   Julia Warner
     Janis McGee Washington
26   Cheryl Weller
27   Danielle Whitehouse
     Elizabeth D. Whitman
28                                     -4-
                              FINAL APPROVAL ORDER
     Amber Willard
 1   Patrice Winters
 2   Brian Witt
     Stephen Wood
 3   Lauren Wool
     Linda Wurtz
 4
     Robert Yates
 5   Warren Yokom

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                              -5-
                       FINAL APPROVAL ORDER
